PPHEA'ITOICNEY           GENERAL
                    OF   TEXAS




Honorable George H. Sheppard
Comptroller of Public Accounts
Austin, Texas
Dear Sir:                Oplnlon No. O-708
                         Re: Authority of Comptroller to
                              issue warrants.against the Texas
                              Unemployment Compensation Admin-
                              istration Fund for the payment
                              of salary and expenses of attor-
                              neys employed by the Unemploy-
                              ment Compensation Commission.
       We acknowledge receipt of your request for an opinion
on the following question:
      "Is this department authorized to Issue war-
   ran&against the Texas Unemployment Compensation
   Administration Fund In the State Treasury in pag-
   ment of salary and expenses for an attorney employed
   by the Texas Unemployment Compensation Commission?"
       Paragraph 17 of Senate Bill 5, Acts 1936, V+th,Legisla-
ture, 3rd Called Session, as amended by House Bill 586, 44th
Legislature and Senate Bill 21, 46th Legislature, reads as fol-
lows:
      "Section 17.  (a) In any civil action to en-
   force the provlslons of this Act the Commission
   and the State shall be revresented bv an Assistant
   Attorney General who shall be avvolnted by the
   Attorney General and designated to perform such
   legal duties as may be reauired of him br the
   Co&lsslon, and whb shall-institute In the name
   of the State and in the.name of the Attorney Gen-
   eral any civil action requested of him by the
   Commission. Such Assistant Attorney General
   shall be paid by the Unemvloxment Comvensation
   Commission for the services Derformed bs such
   psslstant Attorney-General solelv for the Commls-
   sion. Such Assistant Attorney General nmy be
   assisted by any other auallfied attorneys who are
   regularly emvloxeedbr the Commission. (emphasis ours)
Hon. George H. Sheppard, page 2         0-708


       "(b) All criminal actions for violations
    of any provision of this Act, or of any rule or
    regulation issued pursuant thereto, shall be
    prosecuted by the Attorney General of the State;
        at his request and under his direction by
    E';Lprosecuting attorney of any county in ihich
    the employer has a place of business or the vio-
    lator resides."
        Paragraph (d) of Section II of this Act reads as fol-
lows:
       "(d) Personnel: Subject to other provisions
    of this Act, the Commission Is authorized to ap-
    point, fix the compensation, and prescribe the
    duties and powers of such officers, accountants,
    attorneys, experts, and other persons as may be
    necessary lnthe performance of its duties. The
    Commission shall not employ or pay any person who
    is an officer or committee member of any poiitical
    party organlzatlon. The Commission may delegate
    to any such person so appointed such power and
    authority as it deems reasonable and proper for
    the effective administration of this Act, and may,
    In its discretlon,~bond any person handling money
    or signing checks hereunder.   (emphasis ours).'
       The section last quoted is made subject to other provl-
sions of the act and is controlled and limited by the more
specific language of Section 17. The requirement in Section
17 that the Commission be represented by an Assistant Attorney
General is mandatory. Reading together all of the sections
above quoted, it appears that the Commission may fill other
positions with qualified attorneys and that any such attorneys
SO employed may be designated to asslst and ala the Assistant
Attorney General. It 1s clear that the statute by virtue of
which the Texas Unemployment Compensation Commission was
created authorizes the Commission to employ attorneys in the
administration of the act, but at the same time limits the
capacity in which they may be employed.
        It is the opinion of this department that the Comptroller
 of Public Accounts is author.izedtoissue warrants against the
 Texas Unemployment Compensation Commission Administration Fund
 for the payment of the salary and expenses of employees who are
 qualified attorneys, but not to an attorney who is employed for
 the purpose of representing the Commission, as provided for in
Section 17 of the Act above referred to, unless such attorney
 is an Assistant Attorney General.
Hon. George H. Sheppard, page 3         O-708


                              Yours very truly
                           ATTORNEY GENERAL OF TEXAS
                             By s/Ross C&irlt.on
                                  Ross C&lton
                                  Assistant
RC:jm:wc

APPROVH) JUN 24, 1939
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Oplnlon Committee By s/SW Chairman